Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 8 is objected to because of the recitation “inseparably connected” and should delete “inseparably” since the limitation was previously recited in claim 1 line 6. The claim should recite “an overmold annular seal connected to the structural tube.”

Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 14-15, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie (US 2009/0295102).
In regard to claims 1, 9, and 21-22, McKenzie discloses a joint device for drain pipes comprising: 
a single-piece structural tube (Fig. 1, 4 is a single-piece structural tube) made of a rigid material (Fig. 1, in Abstract discloses plastic pipes which are rigid and an over-mold seal to allow for slight misalignment) and providing structural integrity to the joint device (Fig. 1), the structural tube defining at least part of a drain passage of the joint device (Fig. 1), a bottom portion (Fig. 1, 4 at least has a bottom portion defined at the opposite of the end at 2) of the structural tube having diametrical dimensions for direct complementary abutment sealing engagement with a pipe of a drain network (See note below); andReply to Office Action of March 27, 2019
an annular seal of resilient sealing material (Fig. 1, over-mold seal 2 and in the Abstract discloses the seal is resilient such that it is capable of allowing the an inserted pipe to be misaligned and expanded while maintaining the seal) integrally and  of a portion of the drain passage of the joint device (Fig. 1, 2 defines an inner surface of the passage), the annular seal having inner diametrical dimensions (Fig. 1) for sealing engagement with a tailpiece slid downwardly into engagement with the joint device (Fig. 1, 2 sealing engages with 1), and 
a tailpiece having an outer diameter sized for penetrating the drain passage (Fig. 1, pipe 1 inserts into 2 and 4) and for sealing engagement with the annular seal when slid into engagement with the joint device (Fig. 1). 
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In the instant case, the recitation of “a bottom portion of the structural tube having diametrical dimensions for direct complementary abutment sealing engagement with a pipe of a drain network” only requires a bottom portion capable of direct abutment with a pipe of a drain network and a bottom portion of 4 of McKenzie is capable of direct abutment with another pipe of a drain network and therefore meets the structural limitations intended to be employed.
Claims 2 and 15, McKenzie discloses the joint device according to claims 1 and 9, and the inner surface defined by the annular seal comprises annular ribs (Fig. 1, in [0017] discloses seal 2 can have multiple lips). 
Claim 3, McKenzie discloses the joint device according to claim 1, and the inner surface of the upper portion of the structural tube has the annular seal (Fig. 1, at 3 includes the seal 2 at the inner surface of 3), and the inner surface of the bottom portion of the structural tube is without the annular seal (Fig. 1, indicated bottom portion of 4 does not include seal 2). 
Claim 5, McKenzie discloses the joint device according to claim 1, and the annular seal completely encapsulates the upper portion of the structural tube (Fig. 1, 2 completely encapsulates the upper portion at 3 such that 2 wraps around the end of 4).
Claims 8 and 14, McKenzie discloses the joint device according to claim 1, and the annular seal is an over-mold annular seal connected to the structural tube or the annular seal is over-molded onto the structural tube (Fig. 1, in [0011] discloses 2 is an over-mold seal over-molded to 4).
Claim 23, McKenzie discloses the joint device according to claim 1, and the joint device is a single component interfacing the tailpiece to the pipe of the drain network (Fig. 1, in [0002] discloses over-molding the seal 2 to pipe 4 forms a complete fitting as a single component similar to the applicant’s invention and the joint of 2 and 4 interfaces with pipe 1). 
Claim 24, McKenzie discloses the joint device according to claim 1, and a use of the joint device and the joint device is a single component interfacing the tailpiece to the pipe of the drain network (See rejection under the section 112 in regard to “use” claims. See claim 23 above in regard to the annular seal and structural tube forming a single component. In regard to the “Use of the joint device”, McKenzie discloses 2 and 4 interfacing 1 by contact and therefore 2 and 4 has at least a use for receiving pipe 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mcleod et al. (CA 2,813,010 A1 hereinafter “Mcleod”) in view of Carwile (US 6,519,784) and further in view of McKenzie (US 2009/0295102).
Claims 1, 7-9, 14, and 21-22, Mcleod discloses a joint device for drain pipes comprising: 

an annular seal of resilient sealing material (Fig. 3, 15 in [0021] discloses the seal 15 has features with slightly less than the diameter of the pipe 7 to effectively create a seal and therefore the seal is made of resilient sealing material in order to deform and grip the pipe 7 and further support in [0023] discloses the seal 15 can be made of a plurality of materials with consideration of flexibility, coating, resistance, and durability) integrally connected to an upper portion (Fig. 3, surface of the flange of 14 that abuts 15 and the threaded portion of 14 and therefore integrally connected) of the structural tube to define at least an inner surface (Fig. 3, [inner surface portion of 15 where 7 passes]) of a portion of the drain passage of the joint device (Fig. 3), the annular seal having inner diametrical dimensions (Fig. 3) for sealing engagement with a tailpiece (Fig. 2, 7) slid downwardly into engagement with the joint device (Figs. 2-3), and 
a tailpiece having an outer diameter sized for penetrating the drain passage (Fig. 1, 7) and for sealing engagement with the annular seal when slid into engagement with the joint device (Fig. 1, 7 seals against 15). 


    PNG
    media_image1.png
    622
    755
    media_image1.png
    Greyscale

Mcleod does not expressly disclose the structural tube is made of a rigid material such as ABS and the annular seal is an over-mold annular seal inseparably connected to the upper portion of the structural tube. 
In the related field of drain couplings, Carwile teaches a structural tube made of ABS plastic (Fig. 4, pipe 10 in 4:1-11 discloses pipe 10 can be made of ABS which is a rigid material).
It would have been obvious to have modified the tube material of Mcleod to include a rigid material such as ABS plastic in order to have the advantage of a reliable material approved by industry standards as taught by Carwile in 4:1-11. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In the related field of drain couplings, McKenzie teaches an over-mold seal for a drain coupling (Fig. 1, over-mold seal 2).

Claims 2 and 15, Mcleod, Carwile, and McKenzie discloses the joint device according to claims 1 and 9, and Mcleod further discloses the inner surface defined by the annular seal comprises annular ribs (Fig. 4, 19 and 20). 
Claim 3, Mcleod, Carwile, and McKenzie discloses the joint device according to claim 1, and Mcleod further discloses the inner surface of the upper portion of the structural tube has the annular seal (Fig. 3, [threaded portion of 14]), and the inner surface of the bottom portion of the structural tube is without the annular seal (Fig. 3, [below flange of 14]). 
Claim 4, Mcleod, Carwile, and McKenzie discloses the joint device according to claim 3, and Mcleod further discloses an inner diameter of the drain passage is larger at said bottom portion than at said upper portion (See image below). 

    PNG
    media_image2.png
    408
    601
    media_image2.png
    Greyscale

Claim 5, Mcleod, Carwile, and McKenzie discloses the joint device according to claim 1, and Mcleod further discloses the annular seal completely encapsulates the upper portion of the structural tube (See image below). 

    PNG
    media_image3.png
    428
    486
    media_image3.png
    Greyscale

Claim 6, Mcleod, Carwile, and McKenzie discloses the joint device according to claim 1, and Mcleod further discloses the structural tube further comprises an inwardly projecting flange (Fig. 3, [between the upper and bottom portion of 14 has an inwardly projecting flange where the lower surface of 15 touches]) spaced apart from a bottom edge thereof (Fig. 3). 
Claim 10, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 9, and Mcleod further discloses a drain base (Fig. 2, 10) having a support portion (Fig. 1, [outwardly projecting flange of 11]) for being attached to a periphery of a drain hole (Fig. 1), a tube portion (Fig. 1, 11) for receiving and supporting the joint device and blocking the joint device from moving downwardly (Fig. 1). 
Claim 11, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 10, and Mcleod further discloses the tube portion has an inwardly projecting 
Claim 12, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 10, and Mcleod further discloses a cover (Fig. 3, 13) secured to the drain base, the cover abutting against the joint device to block the joint device from moving upwardly (Fig. 1, [13 pushes the joint device downward]). 
Claim 13, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 12, and Mcleod further discloses the cover is funnel-shaped (Fig. 1, [see 13]), whereas the tube portion has a countersink (Fig. 1, [see 11]). 
Claim 23, Mcleod, Carwile, and McKenzie discloses the joint device according to claim 1, and Mcleod in view of McKenzie further discloses the joint device is a single component interfacing the tailpiece to the pipe of the drain network (Fig. 1, 14 and 15 interfaces 7. See claim 1 where McKenzie teaches over-molding a seal to a structural tube. Therefore, the modification of 14 and 15 of Mcleod in view of McKenzie to form a single component by over-molding would result in a similar construction of the applicant’s invention where the annular seal and the structural tube are over-molded together to form a single component and inseparably connected). 
Claim 24, Mcleod, Carwile, and McKenzie discloses the joint device according to claim 1, and Mcleod in view of McKenzie further discloses a use of the joint device and the joint device is a single component interfacing the tailpiece to the pipe of the drain network (See rejection under the section 112 in regard to “use” claims. See claim 23 above in regard to the annular seal and structural tube forming a single component. In regard to the “Use of the joint device”, Mcleod discloses 14 and 15 interfacing 7 by .

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered with respect to claims 1-15 and 21-24 but are moot because the new ground of rejection does not rely on the Colin reference in the previous rejection and now relies on the prior art McKenzie. See the updated rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chacon et al. (US 4,915,422), Jones (US 4,664,421), and Yamaguchi (US 3,913,928) discloses a tube with a seal having internal ribs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679